
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.03

SECOND AMENDMENT TO
KEEP-WELL AGREEMENT


     Dated as of June 15, 2001,
effective as of May 29, 2001

(amending the Keep-Well Agreement
dated as of
February 26, 1998)

by

LONDON CLUBS INTERNATIONAL, PLC,
THE TRUST UNDER ARTICLE SIXTH UNDER
THE WILL OF SIGMUND SOMMER
ALADDIN BAZAAR HOLDINGS, LLC
and
ALADDIN HOLDINGS, LLC
as the Sponsors,

and

THE BANK OF NOVA SCOTIA,
as the Administrative Agent for various financial institutions
as the Lenders

--------------------------------------------------------------------------------


SECOND AMENDMENT TO KEEP-WELL AGREEMENT


    THIS SECOND AMENDMENT TO KEEP-WELL AGREEMENT (this "Second Amendment to
Keep-Well Agreement") dated as of June 15, 2001, effective as of May 29, 2001,
by and among LONDON CLUBS INTERNATIONAL, PLC, a company registered in England
and Wales under company number 2862479 ("LCI"), THE TRUST UNDER ARTICLE SIXTH
UNDER THE WILL OF SIGMUND SOMMER (the "Trust"), ALADDIN BAZAAR HOLDINGS, LLC, a
Nevada limited-liability company ("ABH") and ALADDIN HOLDINGS, LLC, a Delaware
limited liability company ("AHL"; AHL, ABH, the Trust and LCI are individually
called a "Sponsor" and collectively called the "Sponsors") and THE BANK OF NOVA
SCOTIA, as administrative agent (together with any successor thereto in such
capacity, the "Administrative Agent") for the various financial institutions as
are or may become parties hereto (individually, a "Lender" and collectively, the
"Lenders").

    In consideration of the mutual agreements herein contained and other good
and valuable consideration, receipt of which is hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:


W I T N E S S E T H:


    WHEREAS, pursuant to a Credit Agreement, dated as of February 26, 1998
(together with that certain First Amendment to Credit Agreement dated as of
January 29, 1999, that certain Second Amendment to Credit Agreement dated as of
April 5, 1999, effective as of March 10, 1999, that certain Third Amendment to
Credit Agreement dated as of June 2, 2000, that certain Fourth Amendment to
Credit Agreement dated as of July 27, 2000, that certain Fifth Amendment to
Credit Agreement dated as of December 29, 2000, that certain Sixth Amendment to
Credit Agreement dated as of March 30, 2001 and that certain Seventh Amendment
to Credit Agreement (the "Seventh Amendment to Credit Agreement") of even date
herewith and all other amendments and other modifications from time to time
hereafter made thereto, the "Credit Agreement"), among Aladdin Gaming, LLC, a
Nevada limited-liability company (the "Borrower"), the Lenders and the
Administrative Agent, Merrill Lynch Capital Corporation, as the syndication
agent, and CIBC Oppenheimer Corp., as the documentation agent, the Lenders have
extended Commitments to make Loans to the Borrower and to issue Letters of
Credit for the account of the Borrower; and

    WHEREAS, the Borrower has requested the Lenders to enter into the Seventh
Amendment to Credit Agreement; and

    WHEREAS, LCI, ABH, and AHL executed and delivered a Keep-Well Agreement (the
"Keep-Well Agreement") in favor of the Lenders and the Administrative Agent
dated as of February 26, 1998 pursuant to which LCI, ABH and AHL agreed, inter
alia, to perform the obligations set forth in the Keep-Well Agreement and
certain subsidiaries of LCI (the "Subsidiary Guarantors") have agreed to
guarantee fully and unconditionally the payment of LCI's obligations under the
Keep-Well Agreement pursuant to a guaranty agreement dated February 26, 1998
(the "LCI Subsidiary Guaranty"); and

    WHEREAS, the Trust executed and delivered a Joinder Agreement and Consent
(the "Joinder Agreement") in favor of the Lenders and the Administrative Agent
dated as of July 27, 2000 pursuant to which the Trust agreed to become a Sponsor
under the Keep-Well Agreement; and

    WHEREAS, the Sponsors entered into that certain First Amendment to Keep-Well
Agreement (the "First Amendment to Keep-Well Agreement") dated as of March 30,
2001; and

    WHEREAS, the Sponsors have requested the Lenders to enter into certain
additional amendments to the Keep-Well Agreement; and

    WHEREAS, the Sponsors have duly authorized the execution, delivery and
performance of this Second Amendment to Keep-Well Agreement and the Subsidiary
Guarantors have duly authorized the execution, delivery and performance of a
ratification, reaffirmation and consent agreement (the "Ratification of LCI
Subsidiary Guaranty") with respect to the Subsidiary Guaranty, an executed

–2–

--------------------------------------------------------------------------------

counterpart of which is annexed hereto (the LCI Subsidiary Guaranty, together
with the Ratification of LCI Subsidiary Guaranty and all other amendments and
other modifications from time to time hereafter made thereto, the "Subsidiary
Guaranty"); and

    WHEREAS, it is in the best interests of the Sponsors to execute this Second
Amendment to Keep-Well Agreement and the Subsidiary Guarantors to execute the
Ratification of LCI Subsidiary Guaranty inasmuch as the Sponsors and the
Subsidiary Guarantors have and will continue to derive substantial direct and
indirect benefits from the Loans (as such term is defined in the Credit
Agreement; each capitalized term not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement) made to the Borrower by
the Lenders pursuant to the Credit Agreement; and

    WHEREAS, each of the parties hereto is willing, on the terms and subject to
the conditions hereinafter set forth, to so amend the Keep-Well Agreement upon
the terms and conditions set forth below.

    NOW, THEREFORE, in consideration of the agreements contained herein, the
parties hereto agree as follows:


ARTICLE 1

AMENDMENTS


    SECTION 1.1  Amendments.  The parties hereto hereby agree that from and
after the Effective Date (as defined in Section 3.1) the following amendments
shall be made to the Keep-Well Agreement, as amended by the First Amendment to
Credit Agreement:

    (a) The definition of "Keep-Well Termination Date" set forth in Section 1 of
the Keep-Well Agreement, as amended by the First Amendment to Keep-Well
Agreement, shall be deleted in its entirety and the following definition of
"Keep-Well Termination Date" shall be substituted in its place:

" 'Keep-Well Termination Date' shall mean the earliest of (i) the day on which
full and indefeasible payment of the Obligations of the Borrower under the
Credit Agreement has been made to reduce the Commitments of the Lenders
thereunder to $145,000,000 or less, (ii) the last day of the period of six
consecutive fiscal quarters from and after the Conversion Date during which the
Borrower shall have satisfied each of the financial covenants set forth in the
Credit Agreement (without giving effect to the Seventh Amendment to Credit
Agreement or to any other amendment of the Credit Agreement which became
effective prior to the date of the Seventh Amendment to Credit Agreement or to
any payments to or investments by the Sponsors in or for the benefit of the
Borrower), (iii) the date on which both of the following shall have been
satisfied: (a) construction of the Aladdin Hotel and Casino and renovation of
the Theater has been completed in accordance with all terms of the Credit
Agreement and (b) the Commitments and the aggregate outstanding principal amount
of the Obligations under the Credit Agreement shall have been reduced to an
amount not in excess of the amount specified for such date on Schedule 1 hereto,
(iv) the date on which the Sponsors shall have made full payment of the
Accelerated Payment Amount described under Section 4 below or (v) in the case of
LCI only, the date on which it shall have made full payment of the Accelerated
Payment Amount described under Section 13 below."

    (b) The following sentences shall be added after the second sentence of
Section 2 of the Keep-Well Agreement, as amended by the First Amendment to
Keep-Well Agreement:

"Notwithstanding the foregoing, with respect only to the Fiscal Quarter ending
March 31, 2001, the amount of the Cash Equity Contributions for such Fiscal
Quarter (the 'FQ2 Cash Equity Contributions') shall equal all Debt Service
(including, without limitation, Debt Service payments due on or about June 29,
2001 and August 1, 2001) and such other amounts

–3–

--------------------------------------------------------------------------------

reasonably required by the Board of Managers of the Borrower to perform in all
material respects its covenants in the first four sentences of Section 7.1.3 of
the Credit Agreement (without giving effect to any grace, notice or cure period
granted to the Borrower under the Credit Agreement), in each case which is due
and payable or otherwise required by the Borrower on or before August 1, 2001
and which has not been funded by the Borrower in accordance with the Loan
Documents (without giving effect to any grace, notice or cure period granted to
the Borrower under the Credit Agreement). With respect to such Debt Service
which is due and payable on or before August 1, 2001, such Cash Equity
Contributions shall be made by the Sponsors on or before the date that such
amount is due and payable under the Loan Documents, in each case without giving
effect to any grace, notice or cure period granted to the Borrower thereunder.
With respect to amounts reasonably required by the Borrower to perform in all
material respects its covenants in the first four sentences of Section 7.1.3 of
the Credit Agreement, such Cash Equity Contributions shall be made within three
Business Days after request therefor has been made by the Borrower, without
giving effect to any grace, notice or cure period granted to the Borrower under
the Loan Documents."


ARTICLE 2

RATIFICATION AND REAFFIRMATION


    SECTION 2.1  Ratification and Reaffirmation.  This Second Amendment to
Keep-Well Agreement shall be deemed to be an amendment to the Keep-Well
Agreement, as amended by the First Amendment to Keep-Well Agreement, and the
Keep-Well Agreement, as amended by the First Amendment to Keep-Well Agreement
and this Second Amendment to Keep-Well Agreement, shall continue in full force
and effect and is hereby ratified, approved and confirmed in each and every
respect.


ARTICLE 3

CONDITIONS PRECEDENT AND COVENANT


    SECTION 3.1  Conditions to Effectiveness.  The amendments in Section 1.1 of
this Second Amendment to Keep-Well Agreement shall become effective on the date
(the "Effective Date") on which each of the following conditions precedent shall
have been satisfied.

    (a)  Execution of Documents.  The Administrative Agent shall have received
counterparts of (i) this Second Amendment to Keep-Well Agreement executed by an
Authorized Representative of the parties hereto, (ii) the Ratification of LCI
Subsidiary Guaranty executed by the Authorized Representatives of the Subsidiary
Guarantors and LCI, (iii) the Seventh Amendment to Credit Agreement executed by
Authorized Representatives of the Borrower and the Administrative Agent and
(iv) all documentation required by Section 3.1 of the Seventh Amendment to
Credit Agreement.

    (b)  Seventh Amendment to Credit Agreement.  The Seventh Amendment to Credit
Agreement shall have become effective in accordance with its terms.

    (c)  Incumbency, etc.  The Administrative Agent shall have received (with
copies for each Lender) a certificate, dated as of the Effective Date, of an
Authorized Representative of each Sponsor certifying

    (i)  as to the incumbency and signatures of the Person or Persons authorized
to execute and deliver this Second Amendment to Keep-Well Agreement and any
instruments or agreements required hereunder,

    (ii) as to an attached copy of one or more resolutions or other
authorizations of the Sponsors certified by the Authorized Representative of
each such Sponsor as being in full

–4–

--------------------------------------------------------------------------------

force and effect on the date hereof, authorizing the execution, delivery and
performance of this Second Amendment to Keep-Well Agreement and any instruments
or agreements required hereunder, and

    (iii) that the Organizational Documents of such Sponsor have not been
modified since the date on which they were last delivered to the Administrative
Agent,

upon which certificate the Administrative Agent and the Lenders (collectively,
the "Financing Parties") may conclusively rely until the Administrative Agent
has received a further certificate of an Authorized Representative of such
Sponsor canceling or amending such prior certificate.

    (c)  Fees.  All reasonable fees and costs and expenses of Mayer, Brown &
Platt and other professionals employed by the Administrative Agent and all other
reasonable expenses of the Administrative Agent in connection with the
negotiation, execution and delivery of this Second Amendment to Keep-Well
Agreement and the transactions contemplated herein shall have been paid in full.

    (d)  Satisfactory Legal Form.  Each Financing Party and its counsel shall
have received all information, approvals, opinions, documents or instruments as
each Financing Party or its counsel may have reasonably requested, and all
documents executed or submitted pursuant hereto by or on behalf of each Sponsor
shall be reasonably satisfactory in form and substance to each Financing Party
and its counsel.

    (e)  Default.  After giving effect to this Second Amendment to Keep-Well
Agreement and the Seventh Amendment to Credit Agreement the following statements
shall be true and correct: (i) to the best knowledge of each Sponsor, no act or
condition exists which, with the giving of notice or passage of time would
constitute a "Default" or "Event of Default" (as defined in the Credit
Agreement, the GECC Facilities Agreement and Discount Note Indenture) has
occurred and is continuing as of the date hereof and (ii) no material adverse
change in (A) the financial condition, business, property, prospects or ability
of the Sponsors or the Borrower to perform in all material respects its
respective obligations under any Operative Document or any of the documents
evidencing and securing the FF&E Financing to which it is a party or (B) the
financial condition, business, property, prospects and ability of any other
Aladdin Party or, to the best knowledge of such Sponsor, LCNI to perform in all
material respects its obligations under any Operative Document to which it is a
party has occurred since the Closing Date.

    (f)  Consents and Approvals.  All approvals and consents required to be
taken, given or obtained, as the case may be, by or from any Governmental
Instrumentality or another Person, or by or from any trustee (including, without
limitation, GECC and the Discount Note Indenture Trustee) or holder of any
indebtedness or obligation of the Borrower or the Sponsor, that are necessary
or, in the reasonable opinion of the Administrative Agent, advisable in
connection with the execution, delivery and performance of this Second Amendment
to Keep-Well Agreement by all parties hereto, shall have been taken, given or
obtained, as the case may be, shall be in full force and effect and the time for
appeal with respect to any thereof shall have expired (or, if an appeal shall
have been taken, the same shall have been dismissed) and shall not be subject to
any pending proceedings or appeals (administrative, judicial or otherwise) and
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

    (g)  Delivery of Second Amendment to Keep-Well Agreement.  The Sponsor shall
have delivered this Second Amendment to Keep-Well Agreement to all Persons
entitled thereto under the Operative Documents to receive delivery hereof.

    (h)  Opinions.  The Administrative Agent shall have received such opinions
of counsel as it deems necessary, dated as of the Effective Date and addressed
to the Administrative Agent and the Lenders which shall be in form and substance
reasonably satisfactory to the Administrative Agent.

–5–

--------------------------------------------------------------------------------


ARTICLE 4

REPRESENTATIONS AND WARRANTIES


    In order to induce each Financing Party to enter into this Second Amendment
to Keep-Well Agreement, each Sponsor, as to itself, reaffirms, as of the
Effective Date, its representations and warranties contained in the Keep-Well
Agreement (as amended by the First Amendment to Keep-Well Agreement and this
Second Amendment to Keep-Well Agreement) and additionally represents and
warrants, as to itself, unto each Financing Party as set forth in this
Article IV.

    SECTION 4.1  Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by each Sponsor of this Second Amendment to Keep-Well
Agreement and each other document executed or to be executed by it in connection
with this Second Amendment to Keep-Well Agreement are within such Sponsor's
powers, have been duly authorized by all necessary action, and do not

(a)contravene such Sponsor's Organizational Documents; (b)contravene any
contractual restriction binding on or affecting such Sponsor; (c)contravene any
court decree or order or Legal Requirement binding on or affecting such Sponsor;
or (d)result in, or require the creation or imposition of, any Lien on any of
such Sponsor's properties except as expressly contemplated by the Operative
Documents,

and the Financing Parties may conclusively rely on such representation and
warranty.

    SECTION 4.2  Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Sponsor of this Second Amendment to Keep-Well
Agreement or any other document to be executed by it in connection with this
Second Amendment to Keep-Well Agreement.

    SECTION 4.3  Validity, etc.  This Second Amendment to Keep-Well Agreement
constitutes the legal, valid and binding obligations of the Sponsors enforceable
in accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors rights generally and by general principles of equity.

    SECTION 4.4  Limitation.  Except as expressly provided hereby, all of the
representations, warranties, terms, covenants and conditions of the Keep-Well
Agreement, as amended by the First Amendment to Credit Agreement and this Second
Amendment to Credit Agreement and each other Operative Document shall remain
unamended and unwaived and shall continue to be, and shall remain, in full force
and effect in accordance with their respective terms. The amendments and
modifications set forth herein shall be limited precisely as provided for
herein, and shall not be deemed to be a waiver of, amendment or modification of
any other term or provision of the Keep-Well Agreement or other Instrument
referred to therein or herein, or of any transaction or further or future action
on the part of the Borrower or any other Person which would require the consent
of the Agents, the Lenders, GECC or the Discount Note Indenture Trustee.

    SECTION 4.5  Offsets and Defenses.  The Sponsors have no offsets or defenses
to their obligations under the Loan Documents to which they are a party and no
claims or counterclaims against any of the Agents or the Lenders.

–6–

--------------------------------------------------------------------------------


ARTICLE 5

MISCELLANEOUS PROVISIONS


    SECTION 5.1  Headings.  The various headings of this Second Amendment to
Keep-Well Agreement are inserted for convenience only and shall not affect the
meaning or interpretation of this Second Amendment to Keep-Well Agreement or any
provisions hereof.

    SECTION 5.2  Applicable Law.  THIS SECOND AMENDMENT TO KEEP-WELL AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS SECOND AMENDMENT TO
KEEP-WELL AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL OTHER CHOICE OF LAW AND
CONFLICTS OF LAW RULES OF SUCH STATE.

    SECTION 5.3  Cross-References.  References in this Second Amendment to
Keep-Well Agreement to any Article or Section are, unless otherwise specified,
to such Article or Section of this Second Amendment to Keep-Well Agreement.

    SECTION 5.4  Operative Document.  This Second Amendment to Keep-Well
Agreement is a Loan Document executed pursuant to the Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Credit Agreement.

    SECTION 5.5  Successors and Assigns.  This Second Amendment to Keep-Well
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

    SECTION 5.6  Counterparts.  This Second Amendment to Keep-Well Agreement may
be executed by the parties hereto in any number of counterparts and on separate
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

–7–

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to Keep-Well Agreement as of the day and year first above written.

            ALADDIN BAZAAR HOLDINGS, LLC
 
 
 
      By:        

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
 
      ALADDIN HOLDINGS, LLC
 
 
 
      By:        

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
 
      THE TRUST UNDER ARTICLE SIXTH
UNDER THE WILL OF SIGMUND SOMMER
 
 
 
      By:        

--------------------------------------------------------------------------------

    Name:       Title:  Trustee
 
 
 
      By:        

--------------------------------------------------------------------------------

    Name:       Title:  Trustee
 
 
 
      LONDON CLUBS INTERNATIONAL PLC
 
 
 
      By:        

--------------------------------------------------------------------------------

    Name:       Title:  
 
 
 
      THE BANK OF NOVA SCOTIA,
as the Administrative Agent
 
 
 
      By:        

--------------------------------------------------------------------------------

    Name:       Title:  

–8–

--------------------------------------------------------------------------------



QuickLinks


SECOND AMENDMENT TO KEEP-WELL AGREEMENT
SECOND AMENDMENT TO KEEP-WELL AGREEMENT
W I T N E S S E T H
ARTICLE 1 AMENDMENTS
ARTICLE 2 RATIFICATION AND REAFFIRMATION
ARTICLE 3 CONDITIONS PRECEDENT AND COVENANT
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
ARTICLE 5 MISCELLANEOUS PROVISIONS
